Decision of this court, handed down December 28, 1943 [ante, p. 236], amended to read as follows: Judgment appealed from reversed on the law, with costs and disbursements to appellant, and motion to dismiss the complaint denied, with ten dollars costs, with leave to respondents to serve an answer within twenty days after the service of a copy of the order to be entered hereon with notice of entry. Except to review the order herein the individual defendants are stayed from taking any proceeding to fix the rentals in chapter 46 of the Laws of 1943, until the final determination of the question certified by the Court of Appeals. All concur.